Citation Nr: 1140043	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. 

In July 2009 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  At the time, he had several pending claims on appeal, aside from his claims for bilateral hearing loss and tinnitus.  He was additionally requesting service connection for Type II Diabetes Mellitus, a joint disorder (including involving his right ankle), and an eye disorder. 

The Veteran had this requested videoconference hearing in September 2009.  At the outset of the hearing, and in a statement submitted immediately after the hearing, he clarified that the claim concerning his eye disorder involved his right eye, not his left eye.  But, regardless, he went on to note that he was withdrawing his claims for service connection for this right eye disorder, and for Type II Diabetes Mellitus and a joint disorder, including involving his right ankle.  So those claims are no longer at issue.  38 C.F.R. § 20.204 (2011).  

In January 2010, the Board again remanded this case to the AMC for additional development and consideration.  In September 2011, the RO granted the Veteran's claim of service connection for tinnitus and assigned an initial disability rating of 10 percent, retroactively effective from December 28, 2006, the date of receipt of his claim.  However, the Veteran has not filed a notice of disagreement contesting either the initial rating assigned or the effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This, in turn, means the only remaining claim is his entitlement to service connection for bilateral hearing loss. 

Regrettably, the Board is again remanding this claim to the RO via the AMC for still further development and consideration.

REMAND

The Board's prior January 2010 remand was to first determine whether the Veteran has sufficient hearing loss to be considered a ratable disability by VA standards (that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385) and, if so, the etiology of this hearing loss - but especially insofar as whether it is attributable to his military service and, in particular, acoustic trauma from exposure to the noises of aircraft, artillery, and from working in the infantry.  The Board also previously acknowledged in that January 2010 remand that his DD Form 214 confirms he attended aviation school and worked with aircraft firefighting and egress system maintenance.  Moreover, the RO conceded noise exposure in its September 2011 grant of service connection for tinnitus.  However, as discussed below, the March 2010 VA examiner concluded the Veteran's hearing loss 
pre-existed his military service service, as evidenced by mild bilateral hearing loss in the 4000-Hertz frequency.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Conversely, if a pre-existing disability is noted upon entry into service, as is the case here, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  


Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, in accordance with the January 2010 remand directives, the VA examiner reviewed the Veteran's claims file (c-file).  She indicated the Veteran's July 1975 military induction examination noted he had mild bilateral hearing loss (specifically, a 35-decibel loss at 4000 Hertz (Hz)).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  So the Veteran is not entitled to the presumption of soundness at the start of his service in July 1975 as it relates to his hearing acuity.  That is to say, there is clear and unmistakable evidence of pre-existing bilateral hearing loss.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected, which was not the situation here.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Since this hearing loss was noted at entrance, it is the Veteran's burden, not VA's, to show a permanent (not temporary or intermittent flare-up) worsening of the 
pre-existing hearing loss during or as a result of his service.  In other words, he may only bring a claim for aggravation of this pre-existing condition.  Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.  


During his September 2009 videoconference hearing, as previously mentioned in the January 2010 remand, the Veteran stated VA had prescribed a hearing aid in 2008 or thereabouts, and that he had been told by his VA doctors that his hearing loss is from noise exposure (i.e., noise-induced) - although he added that his doctors did not specify whether that noise exposure had occurred during or coincident with his military service, as opposed to during the many years since his service had ended.  The results of the March 2010 VA examination indicate the Veteran has an average puretone threshold level of 52.5 decibels in his left ear and 57.5 decibels in his right.  His speech discrimination scores are 76 and 68 for his left and right ears, respectively.  Concerning an opinion on the etiology of the Veteran's bilateral hearing loss, however, the VA examiner could not comment on this determinative issue of causation without resorting to mere speculation because of her observation that the Veteran had both in-service and post-service noise exposure.  Also, given her notation of pre-existing hearing loss during the Veteran's military induction examination, she also did not provide any comment concerning whether there was aggravation of this pre-existing bilateral hearing loss during or as a result of the Veteran's active duty service beyond its natural progression.

An opinion such as this, which is inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).


Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  And this remains unclear in this particular instance.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, return the file to the March 2010 VA compensation examiner for hopefully more definitive comment on the etiology of the Veteran's bilateral hearing loss - including especially in terms of whether the pre-existing hearing loss noted during his military induction examination in the 4,000 Hz frequency was aggravated (meaning chronically worsened) during or as a result of his service beyond the condition's natural progression.

The examiner is asked to refamaliarize herself with the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand and the Board's prior remand in January 2010.

And this time, if at all possible, this VA examiner should try and provide more definitive comment on this determinative issue of causation (aggravation).  In order for the Board to rely on her prior statement in March 2010 that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested 

opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible. 

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


